These are appeals from judgments of the circuit court of Cook county in favor of Charles V. Barrett and others, members of the board of review of Cook county, and against the appellants, the National Bank of the Republic, as trustee, and the Garland Court Building Corporation, respectively. A short record in each of these cases was filed in this court on September 12, 1931, and a complete record on April 11, 1932. On April 7, 1932, a motion *Page 596 
was filed by the appellant in each of these cases that the case be consolidated with the Michigan Grand Building Corporationvs. Charles V. Barrett et al. (No. 21022,) and that the court consider the printed abstracts, briefs and arguments filed in cause No. 21022 as and for the printed abstracts, briefs and argument in each of these cases, and in support of that motion, in each case it was suggested by the appellant that "the petition and other pleadings in this case are substantially the same as the petition and pleadings in the case of Michigan Grand Building Corporation vs. Charles V. Barrett et al. (No. 21022,) and that the issues raised in the above entitled case and in said case No. 21022 are identical, so that said two causes may properly be consolidated for the purpose of this appeal and so that the printed abstracts, briefs and arguments in case No. 21022 may properly be taken and considered by this court as and for the abstracts and briefs in this cause." This motion was allowed. Later, on motion of the appellants, Fred W. Brummel and George F. Nixon, as members of the board of appeals of Cook county, were substituted as parties appellee in place of Charles V. Barrett, Edward R. Litsinger and Edward J. Hughes, as members of the board of review of Cook county. The judgment was affirmed in the case of Michigan Grand Building Corporation vs. Charles V. Barrett et al on October 22, 1932, and a rehearing denied in the cause on December 7, 1932. (Michigan-Grand Building Corp. v. Barrett, ante, p. 291.) The issues in that case being identical with those here, for the reasons assigned in that case each of the judgments of the circuit court of Cook county in the cases now before us must be affirmed as to these appellants.
Judgments affirmed. *Page 597